Citation Nr: 9920321	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel





INTRODUCTION

The veteran had active naval service from June 1941 to July 
1943; he died in January 1994 at age 74.  This matter comes 
to the Board of Veterans' Appeals (Board) from the Department 
of Veterans Affairs (VA) Waco Regional Office (RO) March 1994 
rating decision which denied the appellant's claim of service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the appellant's claim has been obtained.

2.  The veteran died in January 1994 at age 74; the immediate 
cause of his death was probable sepsis and respiratory 
failure; coronary artery disease was another significant 
condition contributing to death but did not result in the 
underlying cause of death.  

3.  At the time of his death, service connection was in 
effect for psychoneurosis, evaluated as 30 percent disabling.

4.  Medical evidence of record does not demonstrate that 
probable sepsis, cardiovascular disease, or respiratory 
disability were evident in service or for many years 
thereafter, or that fatal (probable) sepsis, respiratory 
failure, or heart disease were related to service or any 
disability incurred therein.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1310, 1131, 
5107 (West 1991).

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain respiratory 
disabilities and cardiovascular diseases, if the pertinent 
disability becomes manifest to a compensable degree within a 
specified period of time after the veteran's separation from 
service (in the case of cardiovascular diseases, within 1 
year after service separation and, in the case of certain 
respiratory diseases, within up to 3 years thereafter (active 
tuberculosis)).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Sup.. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  





In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Factual Background

The veteran died on January [redacted] 1994 at age 74.  The death 
certificate lists the immediate cause of death as probable 
sepsis and respiratory failure, with a time of onset of 48 
hours prior to death; conditions contributing to death but 
not related to cause of death are listed as coronary artery 
disease; the death certificate reveals that no autopsy was 
performed.  

During the veteran's lifetime, service connection was in 
effect for chronic psychoneurosis (conversion reaction); at 
the time of his death, a 30 percent evaluation was in effect 
(initially, service connection for psychoneurosis was granted 
by RO rating decision in February 1944, and a 50 percent 
evaluation was assigned; by a rating decision in June 1948, 
the evaluation of that disability was reduced to 10 percent 
but, in November 1977, it was increased to 30 percent).

A review of the record reveals that the veteran's claim of 
service connection for a cardiovascular disease was denied by 
November 1977 RO rating decision, and no timely appeal 
therefrom had been filed.  

The veteran's service medical records reveal that he had 
combat service in World War II and survived the sinking of 
his vessel, apparently the destroyer USS Calhoun, in August 
1942; he sustained numerous injuries and trauma requiring 
inpatient and outpatient treatment during his remaining time 
in the service.  He was discharged from service by reason of 
his psychoneurosis ("war neurosis"), manifested by chronic 
headaches and nervousness, which he developed as a result of 
trauma to which he was exposed as a result of his near-death 
experience.  His records do not indicate the presence of any 
symptomatology or disability involving his respiratory or 
cardiovascular systems; numerous clinical studies performed 
following his combat injuries revealed no pertinent 
abnormalities.  

On VA medical examination in January 1944, the cardiovascular 
and respiratory systems were normal, but the veteran 
continued to exhibit psychological and psychiatric distress 
due to his World War II combat-related trauma.

On VA neuropsychiatric examination in May 1948, the veteran 
reported experiencing various symptoms associated with his 
service-connected psychoneurosis, but he did not indicate the 
presence of any cardiovascular or respiratory symptomatology.  

On examination, conversion reaction manifested by cephalalgia 
and intolerance of heat were diagnosed.  The examiner 
indicated that the veteran was exposed to extreme psychic 
trauma of being on a ship that was bombed and sunk.

On VA neuropsychiatric examination in July 1951, the veteran 
did not report experiencing any symptoms or disabilities 
relative to his cardiovascular or respiratory system, nor 
were any pertinent findings noted on examination.  

On VA medical examination in April 1954, the veteran 
indicated that he experienced symptoms including headaches, 
"stomach trouble" with burning sensation and nausea, and 
nervousness.  Electroencephalograph study was borderline with 
abnormal build-up, but there was no evidence of 
cardiovascular or respiratory abnormalities, and no pertinent 
diagnoses were indicated.

Medical records from R. Anderson, M.D., dated in January 
1977, reveal that he treated the veteran since March 1974, at 
which time he had suffered from myocardial infarction, 
complicated by congestive heart failure and with evidence of 
an aortic regurgitant murmur and hypertension (having 
reported, at that time, that he had a 5-year history of 
elevated blood pressure which did not require medical 
treatment).  Following his hospitalization in 1974, he 
reportedly returned to full gainful employment but continued 
to take medication.  

Dr. Anderson treated the veteran again in January 1977, at 
which time he reported a 2-week history of developing dyspnea 
on exertion, paroxysmal nocturnal dyspnea, and cough; 
reportedly, he did not experience palpitations, edema, or 
syncope, and left heart failure was diagnosed.  Reportedly, 
his condition improved considerably, and he did not 
experience angina.  

On examination in January 1977, the veteran was diagnosed 
with aortic valvular regurgitation, coronary heart disease, 
and left ventricular decompensation, and underwent right and 
left heart catheterization, aortography, coronary 
arteriography, and an assessment of his cardiac output and 
left ventricular status.  

On VA medical examination in November 1977, the veteran 
indicated that he continued to experience symptoms of 
nervousness, headaches, and "stomach problems," and that he 
was preoccupied with his physical and mental health; he 
reported that he had a heart-attack in 1974.  X-ray study of 
the chest revealed a minimal degree of cardiomegaly and 
tortuous aorta.  Arteriosclerotic heart disease with old 
myocardial infarction and mild cardiomegaly was diagnosed.

VA outpatient treatment records from May to August 1990 
reveal treatment associated with the veteran's coronary 
artery disease and with his service-connected psychoneurotic 
disability manifested by symptoms of headaches, nervousness, 
and irritability and short temper.  

Medical records from the Seton Medical Center (SMC), dated in 
January 1994, reveal that the veteran was admitted to the 
emergency room at that facility on January 17, 1994, with 
admitting diagnosis of congestive heart failure and 
respiratory failure; other diagnoses, complications, and 
chronic conditions were indicated as acute hepatic failure, 
cardiogenic shock, hyperkalemia, renal insufficiency, 
metabolic acidosis, and coagulopathy.  

Mechanical ventilation was performed and other emergency 
treatment was rendered, but he expired on January [redacted] 1994.  
Medical records from SMC, including a review of the pertinent 
medical history as reported by the veteran's family-members, 
reveal a long history of congestive heart failure with 
history of 2 myocardial infarctions (in 1974 and 1981).  

Reportedly, 1 to 2 weeks prior to his emergency room 
admission, he experienced increasing headaches, back pain, 
weakness, anorexia, increasing lethargy, and inability to 
urinate for the past 2 to 3 days.  It was indicated that he 
recently had an upper respiratory infection and hemoptysis.  
The examining physician's clinical assessment was that the 
veteran's primary problem was either worsening congestive 
heart failure versus pneumonia with sepsis, versus a 
combination of the two; he suspected that a combination was 
the most likely "problem."  A computerized tomography study 
of the head revealed a left parieto-occipital infarct of 
indeterminate age, old right cerebellar encephalomalacia, and 
air fluid levels in the sphenoidal and ethmoidal sinuses, but 
there was no evidence of hemorrhage or mass effect; X-ray 
studies of the chest revealed pulmonary edema and enlarged 
heart size.  

In June 1998, a special medical opinion was provided by a VA 
psychologist with regard to a possible relationship between 
the veteran's service-connected psychoneurosis and his heart 
disease.  On thorough review of the entire claims file, the 
examiner indicated that there appeared to have been a long-
standing diagnosis of psychoneurosis and conversion reaction, 
and that in the past (apparently referring to the above-
identified November 1977 RO rating decision denying service 
connection for the veteran's cardiovascular disease), it was 
determined that there was no relationship between the 
veteran's heart disease and service-connected psychiatric 
disability.  

The VA psychologist indicated that, in the psychiatric 
diagnostic manuals, there are diagnoses of disabilities that 
are reached when there is a clear indication that a specific 
medical condition is worsened by a psychiatric disability.  
Such diagnoses have been variously listed as 
"psychophysiological reaction," "psychosomatic disorder," 
or "psychological factors contributing to physical 
condition."  He noted that the veteran had never been 
diagnosed with any of the aforementioned conditions.  
The VA psychologist noted it was possible that the veteran's 
heart condition was influenced in some minor way by his 
neurotic condition but it could not be stated that the heart 
condition was "secondary" to the psychoneurosis.  He 
further elaborated that, in general, there appears to be very 
little relationship between heart disease and psychoneurosis.  
The examiner concluded that it did not appear that there was 
a connection between the veteran's physical illness and his 
anxiety and emotional distress.  Based on the record in this 
case and on standard psychiatric nomenclature, the two 
conditions should be considered "minimally related."

Analysis

A review of the record indicates that the appellant's claim 
is well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has 
a duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  In this regard, the Board notes 
that all available pertinent records have been obtained and 
associated with the claims folder.  On review of such 
material, the Board is satisfied that the appellant has been 
adequately assisted in the development of her claim, and that 
there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Based on the foregoing evidence of record, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted, as the preponderance of the evidence is 
against the appellant's claim.  Although it is plausible that 
a heart disease may have worsened as a result of stress, 
anxiety, and nervousness symptoms (as suggested by a VA 
examiner in June 1998, who indicated that there was a 
possibility of a slight relationship between mental and 
physical health), the medical evidence does not demonstrate 
that the immediate cause of his death, probable sepsis and 
respiratory failure, or coronary artery disease which was a 
significant condition contributing to death but not resulting 
in the cause of death, was the result of a disease or 
disability incurred in or aggravated by active service.  

Further, it is not shown that the cause of the veteran's 
death was substantially or materially contributed to by a 
disease incurred in or aggravated by service.  The evidence 
does not show that sepsis was evident at any time between the 
time of his service separation and the time of his death (the 
Board stresses that only probable sepsis is listed as the 
cause of death with the time interval between its onset and 
death listed as 48 hours; diagnosis of sepsis was not 
confirmed and no autopsy had been performed).  Likewise, the 
evidence does not show that cardiovascular or respiratory 
symptomatology or cardiovascular and/or respiratory 
disabilities were evident in active service or for many years 
thereafter.  Cardiovascular disease with respiratory 
symptomatology appears to have been initially diagnosed and 
treated in March 1974, almost 30 years after the veteran's 
separation from service.  

The appellant contends that the veteran's cardiovascular and 
respiratory conditions were etiologically related to his 
service-connected psychoneurosis and/or his combat-related 
experiences in World War II (specifically, the bombing and 
sinking of his vessel by an enemy attack whereby he sustained 
various injuries and trauma, and by reason of which his 
psychiatric disability developed).  The medical evidence of 
record does not show that the veteran had chronic 
cardiovascular and/or respiratory disabilities during active 
service; his respiratory and cardiovascular systems were 
reported as clinically normal on several medical examinations 
prior to 1974, as discussed more fully above (the Board 
stresses that service connection for a cardiovascular 
disability was previously sought by the veteran and was 
denied by the RO in November 1977).  

The veteran's cardiovascular and/or respiratory diseases are 
not shown to be linked to an injury or disease incurred 
during active service, and his cardiovascular and/or 
respiratory diseases are not shown to have developed or have 
been aggravated by his service-connected psychoneurosis.  

The Board stresses that the veteran's entire claims file was 
thoroughly reviewed by a VA psychologist in June 1998.  On 
review of such material and standard psychiatric 
nomenclature, the examiner opined that the veteran's physical 
illness and his anxiety and emotional distress were minimally 
related, noting that it was possible that the veteran's heart 
disease was influenced in some minor way by his neurotic 
condition.  As discussed above, however, competent medical 
evidence must show that a disability incurred in or 
aggravated by active service caused or contributed 
substantially or materially to the cause of death (in this 
case, probable sepsis, respiratory failure, and 
cardiovascular disease).  Competent medical evidence of 
record does not demonstrate that a service-connected 
disability or disability incurred in or aggravated by active 
service aided or lent assistance to the production of death.  
See 38 C.F.R. § 3.312.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the appellant's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case in this 
instance where the weight of the competent (medical) evidence 
is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

